981 So. 2d 1272 (2008)
C.M. and F.M., Non Relative Foster Parents of E.L., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D07-6508.
District Court of Appeal of Florida, First District.
May 21, 2008.
Robert B. Thompson, Farrar Law Firm, Pensacola, for Appellant.
Katie George and Eric D. Schurger, Pensacola, Department of Children and Families; Annette M. Lizardo, Guardian Ad Litem, Orlando, for Appellee.
PER CURIAM.
The appellants, who were former foster parents to the child subject to these proceedings, brought this appeal seeking review of a final order terminating parental rights and permanently committing the minor child to the Department for the purpose of adoption. The Guardian ad Litem Program, joined by the Department, moved to dismiss this appeal for lack of standing. Because we agree that the appellants were not parties to the proceedings below, see § 39.01(50), Florida Statutes (2007), they lack standing to bring this appeal, see § 39.815(1), Florida Statutes (2007), and we must grant the motion and dismiss the appeal. D.M. v. Dep't of Children & Families, 978 So. 2d 211 (Fla. 2d DCA 2008).
DISMISSED.
BROWNING, C.J., VAN NORTWICK and LEWIS, JJ., concur.